Citation Nr: 1225119	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  05-32 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for the service-connected lumbar spondylolisthesis rated as 20 percent disabling, prior to April 1, 2010, and rated as 40 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from April 1981 to August 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating greater than 20 percent for lumbar spondylolisthesis, an increased rating greater than 10 percent for irritable bowel syndrome (IBS), and a compensable rating for a lumbosacral scar.

However, as was noted in the previous remands of February 2008 and March 2010, the Veteran's claim was received in April 2002.  The RO issued rating decisions in August 2002, November 2002 (lumbosacral spine only) and May 2003, however, following each decision within the time available for disagreement, the Veteran submitted statements that requested reconsideration, and he submitted new and material evidence.  The RO evaluated the new evidence and provided another decision.  In each case, the Veteran's statements comply with regulatory provisions for filing of a notice of disagreement.  See 38 C.F.R. § 20.201 (2009); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need only consist of a writing that expresses disagreement with an RO decision).  Furthermore, when new and material evidence pursuant to 38 C.F.R. § 3.156 (b) is received prior to the expiration of the appeal period, the compliant evidence abates the finality of a prior decision and tolls the time for filing an appeal until a new decision has been issued.  38 C.F.R. § 3.156; see also Muehl v. West, 13 Vet. App. 159 (1999).

When the matter was initially before the Board in February 2008, a decision was issued whereby the claim for a rating in excess of 10 percent for the service-connected IBS was denied; however, the effective date for the assignment of that 10 percent rating was extended from December 16, 2002 back to the April 2002 date of claim for increase.  The Board remanded the issues of entitlement to increased ratings for the service-connected lumbar spondylolisthesis and lumbosacral scar.

In a March 2010 decision, the Board granted an increased rating to 10 percent for the service-connected lumbosacral spine scar.  This grant was implemented by the RO in a rating decision issued in July 2010.  

The claim for an increased rating for the service-connected lumbar spondylolisthesis, rated as 20 percent disabling, was again remanded for additional development of the record as the instructions of the February 2008 remand were not properly followed with respect to the issue of entitlement to a rating in excess of 20 percent for the service-connected lumbar spondylolisthesis, and, in addition, pertinent evidence with respect to that claim was received at the Board without a waiver of review by the Agency of Original Jurisdiction.  

While the claim was pending at the RO, the Veteran underwent a laminectomy.  The RO thereafter issued a rating decision in May 2010 by which a temporary evaluation of 100 percent was assigned pursuant to 38 C.F.R. § 4.30 from February 16, 2010 through March 31, 2010 based on surgical or other treatment necessitating convalescence.  The previously assigned 20 percent rating was thereafter reinstated from April 1, 2010.  However, in a subsequent rating decision issued in May 2011, the RO increased the disability rating for the service-connected lumbar spondylolisthesis, with history of laminectomy, to 40 percent, effective from April 1, 2010.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Before the case was returned to the Board, the Veteran submitted a private memorandum from his treating physician who opined that the Veteran "should be disabled completely from his line of work."  The memorandum also noted, however, that the Veteran was still working.  A TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue of TDIU has not been raised by the record here because the evidence indicates that the Veteran remains employed.  

Despite the additional VA examination conducted on remand, and the increase in the disability rating, there unfortunately remains a failure on the ROs part to substantially comply with the Board's February 2008 and March 2010 remand instructions as they pertain to the claim of entitlement to an increased rating for the service-connected lumbar spondylolisthesis.  As such, the issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran seeks an increased rating for the service-connected lumbar spondylolisthesis with history of laminectomy and fusion (back disability).  

Currently, this disability is rated as 20 percent disabling from the date the Veteran filed his most recent claim for an increased rating, and 40 percent from April 1, 2010.  

The matter was remanded in February 2008 and substantial compliance with the remand instructions was lacking.  Thus, the matter was remanded again in March 2010; however, there continues to be no compliance with the remand directives, as noted hereinbelow.  Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the previous remands of February 2008 and March 2010, the Veteran's claims for increased ratings were received in April 2002.  The RO denied increased ratings in August 2002, November 2002 (lumbosacral spine only), and May 2003.  However, following each decision within the time available for disagreement, the Veteran submitted statements that requested reconsideration, and he submitted new and material evidence.  The RO evaluated the new evidence and provided another decision.  In each case, the Veteran's statements comply with regulatory provisions for filing of a notice of disagreement.  See 38 C.F.R. § 20.201 (2009); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need only consist of a writing that expresses disagreement with an RO decision).  Furthermore, when new and material evidence pursuant to 38 C.F.R. § 3.156 (b) is received prior to the expiration of the appeal period, the compliant evidence abates the finality of a prior decision and tolls the time for filing an appeal until a new decision has been issued.  38 C.F.R. § 3.156 (2009); see also Muehl v. West, 13 Vet. App. 159 (1999).

It was also noted in the February 2008 and March 2010 remands that the regulations for rating disabilities of the spine were twice revised during the pendency of this appeal, effective September 23, 2002, for intervertebral disc syndrome and September 26, 2003, for diseases and injuries of the spine.  See 67 Fed. Reg. 54345 (Aug 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  

When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  Only the former criteria can be applied for the period prior to the effective date of the new criteria; however, both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2007).  Furthermore, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different rating.  Hart  v. Mansfield, 21 Vet. App. 505 (2007).

The February 2008 remand and the March 2010 remand specifically noted that an August 2005 statement of the case, discussed and applied only the new regulations.  As such, the Board explained that readjudication was necessary to include consideration of both old and new criteria and staged ratings, if appropriate, over the entire period covered by the claim.

Subsequent to the February 2008 remand, the RO via the Appeals Management Center (AMC) addressed only the revised criteria pertaining to disabilities of the spine in a letter sent to the Veteran in April 2008.  Then, in the September 2009 supplemental statement of the case, the RO once again addressed the revised criteria, and only addressed the criteria listed at 38 C.F.R. § 4.71a, Diagnostic Code 5295, for lumbosacral strain.  The RO did not list, or adjudicate the claim under the other potentially applicable rating criteria pertinent to disabilities of the spine in effect prior to September 2003, including, but not limited to Diagnostic Code 5292 for limitation of motion of the lumbar spine and the criteria under Diagnostic Code 5293 for intervertebral disc syndrome.  

In light of this defect, the matter was once again remanded for readjudication under all potentially applicable diagnostic codes pertinent to the spine since April 2002.  While the claim was pending at the RO, the Veteran notified the RO that he had undergone back surgery.  As a result, the RO issued a rating decision in May 2010 granting a temporary total disability rating pursuant to 38 C.F.R. § 4.30 based on the need for convalescence following surgery effective from February 16, 2010 through March 31, 2010.  A VA examination was conducted in December 2010 and additional private treatment records were obtained and associated with the claims file.  Then, in a subsequent rating decision issued in May 2011, the RO granted an increased rating for the service-connected back disability to 40 percent, effective from April 1, 2010.  

The Veteran was not provided notice of the rating criteria for the spine that were in effect prior to September 2002 (for intervertebral disc syndrome) and in effect prior to September 2003 (for all other disabilities of the spine), as was directed by the March 2010 remand.  

Moreover, the supplemental statement of the case, issued to the Veteran in May 2011, incorrectly stated that the Board remanded the matter in March 2010 in order to obtain private treatment records and complete a VA examination.  The RO, therefore, determined that all outstanding development had been accomplished and that there had been full compliance with the remand directives.  

However, as noted above, the remand directives of March 2010 (and the previous remand directives of February 2008) specifically directed the RO to notify the Veteran of the criteria for rating disabilities of the spine in effect prior to 2002 (for intervertebral disc syndrome) and prior to September 2003(for all other disabilities of the spine).  This was not accomplished.  The RO was also directed to readjudicate the claim with consideration of both the old and the new rating criteria.  This too, was not accomplished.  

The Board may not proceed to address the merits of this appeal until there has been compliance with the remand directives.  A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Given that adjudication of the Veteran's service-connected back disability is warranted pursuant to the regulations in effect prior to September 2003, including the regulations governing lumbar strain in effect prior to September 2002, A VA examination should be conducted which assesses the Veteran's ability in terms of that rating criteria.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from May 2006.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or identify any additional private medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent VA medical records dating from May 2006.  

2.  Contact the Veteran and ask that he provide or identify any outstanding pertinent private treatment records not already of record.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After steps 1 and 2 are complete, schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's service-connected lumbar spine disability.  The examiner must review the claims file in conjunction with the examination.  

The examiner should opine as to whether the Veteran's service-connected back disability, at any time since 2001, has been manifested by severe strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

In addition, the examiner should opine as to whether the Veteran's service-connected back disability has, at any time since 2001, been manifested by severe, recurring attacks of intervertebral disc syndrome, with intermittent relief; or, whether it has been shown to be pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  

The examiner should also comment on whether there is ankylosis of the lumbar spine.  

The examiner should also indicate if the Veteran's low back disability is productive of incapacitating episodes as described in the rating schedule, and if so, determine the frequency of any incapacitating episodes in terms of the rating schedule.  

The examiner should provide an opinion as to the extent that pain limits the functional ability of the back in terms of additional functional limitation due to pain.  The examiner should describe the extent the lumbar spine disability exhibits weakened movement, excess fatigability, incoordination, and/or ankylosis.  These determinations should be expressed, to the extent feasible, in terms of the degree of additional range of motion loss.  The examiner should also portray, to the extent feasible, the degree of additional range of motion loss due to pain on use or during flare-ups.  

The examiner should also determine whether the Veteran's service-connected back disability is productive of any associated neurologic abnormalities, including in the lower extremities and bowel or bladder impairment and, if so, the level of severity.  

4.  Consider the new evidence of record, and readjudicate the claim for an increased disability rating for the service-connected lumbar spondylolisthesis status post laminectomy with fusion, rated as 20 percent prior to April 1, 2010, and rated as 40 percent thereafter, using the old and new rating criteria as discussed above, in effect since April 2002.  

5.  If any decision remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, which includes but is not limited to consideration of Diagnostic Codes 5292, 5293 and 5295, and an opportunity to respond.  Thereafter, return the case to the Board as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


